Citation Nr: 0201823	
Decision Date: 02/25/02    Archive Date: 03/05/02

DOCKET NO.  00-07-795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from October 1968 to June 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was before the Board previously in March 2001 when 
it was remanded in order to afford the appellant an 
opportunity for a hearing before a traveling member of the 
Board at the RO.  Although a hearing was scheduled, the 
appellant and his representative failed to appear for the 
hearing.  Accordingly, the case was returned to the Board.


FINDINGS OF FACT

1.  All evidence necessary to substantiate the appellant's 
claim has been obtained by the agency of original 
jurisdiction.

2.  The appellant was treated for Achilles tendinitis versus 
stress fracture of the right os calcaneus in service.

3.  The appellant has a current diagnosis of Achilles 
tendinitis of the right foot.

4.  At a July 1998 VA feet examination, the examiner related 
the appellant's current right foot disability to his 
treatment for Achilles tendinitis versus stress fracture of 
the right os calcaneus in service.


CONCLUSION OF LAW

Achilles tendinitis of the right foot was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records indicate that on November 22, 1968, 
the appellant was treated for pain in his right heel.  The 
examiner noted swelling.  Additionally, there was tenderness 
noted at the attachment of the Achilles tendon to the 
calcaneus.  The impression was Achilles tendonitis versus 
stress fracture.  X-ray examination of the appellant's right 
heel was negative.  On November 25, 1968, the appellant was 
again treated for continued swelling in his right heel and 
pain on weight bearing.  The appellant was very tender over 
his right heel and less tendon over his Achilles tendon.  The 
appellant's right foot was placed in a short leg walking cast 
for fourteen days and he was placed on a physical profile.  
The impression was a fracture of the right os calcis.  X-ray 
examination on December 9, 1968, showed a stress fracture of 
the right os calcaneus.

At a July 1998 VA feet examination, the appellant reported 
that he developed pain in his right heel during basic 
training.  He did not recall a specific injury but stated 
that he had been treated with a cast.  He reported having 
occasional aching in the posterior aspect of his heel.  He 
stated that this occurred approximately once per month and 
persisted for a couple of hours at a time.  Resting and 
staying off his foot relieved the pain, which eventually went 
away.  The examiner noted that the appellant had a history of 
stress fracture versus Achilles tendinitis on the right and 
had a diagnosis of gastrocnemius-soleus equinus of the right 
ankle.  The appellant's history of developing pain along the 
posterior aspect of his heel and Achilles tendon was 
consistent with this diagnosis.  On X-ray examination, a 
small amount of spurring was noted over the retrocalcaneal 
aspect on the right.  There was no evidence of fracture or 
dislocation.  The examiner stated that from the history, the 
appellant's diagnosis would be Achilles tendinitis.



Analysis

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 114 
Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  As discussed in more detail below, the 
Board finds that the recent changes in the law brought about 
by the enactment of the VCAA do not have any effect on the 
appellant's claim.  There is no prejudice to the appellant in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  As discussed below, the RO 
fulfilled its duties to inform and assist the appellant on 
this claim.  Accordingly, the Board can issue a final 
decision because all notice and duty to assist requirements 
have been fully satisfied, and the appellant is not 
prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In the February 2000 
Statement of the Case (SOC), the RO informed the appellant of 
the type of evidence needed to substantiate his claim.  In a 
May 2, 2001 letter, the RO reiterated what type of evidence 
was needed to substantiate the appellant's claim.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the discussions in the SOC and the letter to the appellant 
informed him of the information, and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.  

As for VA's duty to assist a veteran, VA treatment records 
for the appellant from June 1997 to May 1998 were obtained.  
The appellant has not indicated that he has received other 
treatment for his disability.  Therefore, there is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained.

VA's duty to assist the appellant extends to obtaining 
medical records identified by him.  See 66 Fed. Reg. 45630-31 
(to be codified at 38 C.F.R. § 3.159(c)).  Since that was 
done here, VA's duties are fulfilled.  As for VA's duty to 
obtain any medical opinions, that was fulfilled by providing 
a VA feet examination to the appellant in July 1998.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand of this claim 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the appellant 
resulting from this Board decision does not affect the merits 
of his claim or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2001).  Having determined that the duty to assist 
has been fulfilled, the Board must assess the credibility, 
and therefore the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2001).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2001).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In this case, the appellant was treated for Achilles 
tendinitis versus stress fracture of the right os calcaneus 
in service.  The injury was severe enough to warrant putting 
the appellant on a limited duty profile and to place his foot 
in a walking cast.  At the July 1998 feet examination, the 
examiner diagnosed Achilles tendinitis of the right foot.  
The examiner reviewed the appellant's claims folder and 
explained that the appellant's current disability was 
consistent with his history of injury in service.  Although 
the appellant has not apparently received treatment for his 
Achilles tendinitis of the right foot since service, the 
Board is persuaded that, because of the relatively short 
duration of his symptoms and the satisfactory results he 
obtained by his self-treatment of resting his foot, he would 
not have necessarily sought professional medical treatment.  
Although there are no medical records reflecting continuation 
of the appellant's symptoms since service, the appellant is 
competent to testify that he has had pain in his foot, and 
the examiner in July 1998 related the appellant's symptoms 
and current disability to his symptoms in service.

The Board finds that evidence as to whether the appellant's 
Achilles tendinitis of the right foot is related to his 
military service is at least in equipoise.  Therefore, 
resolving the benefit of the doubt in favor of appellant, the 
Board concludes that the claim of service connection for 
Achilles tendinitis of the right foot must be granted.


ORDER

Service connection for Achilles tendinitis of the right foot 
is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 


